AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                   for the_
                                                                                                                         FILED IN THE
                                                      Eastern District of Washington                                 U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON

     RUSSELL D. ROSCO and BONNIE R. ROSCO,
                             Plaintiffs,
                                                                      )
                                                                                                               Nov 28, 2018
                                v.                                                                                  SEAN F. MCAVOY, CLERK
                                                                      )
    MONTGOMERY PURDUE BLANKINSHIP &                                   )       Civil Action No. 2:18-CV-240-RMP
  AUSTIN, PLLC; SCHUCKIT & ASSOCIATES, PC;                            )
  TRANSUNION, LLC; SCOTT BRADY; EXPERIAN                              )
INFORMATION SOLUTIONS, INC.; and FIRST BANK
                 MORTGAGE,
                          Defendants

                                       JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiffs' publication of private information claim and contractual claims against the settlements are all DISMISSED
’
              WITH PREJUDICE. Judgment is entered in favor of Defendants regarding these claims.




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge               Rosanna Malouf Peterson                                        on Motions to Dismiss.




Date: November 28, 2018                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Penny Lamb
                                                                                           (By) Deputy Clerk

                                                                             Penny Lamb
